Forging Retail Partnerships Through Innovative Products Copyright Forward-Looking Statements This presentation, including any financial information, contains "forward-lookingstatements" as that term is defined in the Private Securities Litigation Reform Act of1995, as amended. These statements are based on the Company’s and itssubsidiaries’ current expectations and involve risks and uncertainties, which may causeresults to differ materially from those set forth in the statements. CHDT undertakes noobligation to publicly update any forward-looking statement, whether as a result of newinformation, future events, or otherwise. Forward-looking statements in thispresentation and risks associated with any investment in CHDT, which is a smallbusiness concern and a "penny stock company” and, as such, a highly risky investmentsuitable for only those who can afford to lose such investment, should be evaluatedtogether with the many uncertainties that affect CHDT's business, particularly thosementioned in the cautionary statements in current and future CHDT's SEC Filings The Company CHDTCorporation is a management companywith operating subsidiaries focused ondesigning and manufacturing consumerpackaged goods for the North American andEuropean retail markets. Operating Subsidiaries/Brands Consumer Product Lines • Book lights, Task lights and Eco-i-Lites™ •STP®-branded tools and automotive accessories •“Personal Pocket Safe”™ and “Secret Diary”™ and Safe Mouse™ Capstone Lighting Full line of Lithium Powered Tools Popular
